NONPRECEDENTIAL DISPOSITION
                          To be cited only in accordance with
                                   Fed. R. App. P. 32.1



                United States Court of Appeals
                                 For the Seventh Circuit
                                 Chicago, Illinois 60604

                                 Submitted May 7, 2014*
                                  Decided May 7, 2014

                                         Before

                           DIANE P. WOOD, Chief Judge 

                           WILLIAM J. BAUER, Circuit Judge

                           ILANA DIAMOND ROVNER, Circuit Judge

No. 13‐2069

UNITED STATES OF AMERICA,                      Appeal from the United States District
     Plaintiff‐Appellee,                       Court for the Northern District of Illinois,
                                               Eastern Division.
      v.
                                               No. 91 CR 463‐19
LARRY MARTIN,
    Defendant‐Appellant.                       Rubén Castillo,
                                               Chief Judge.

                                       O R D E R

       Larry Martin appeals from the denial of a motion to reduce his prison sentence
based on a retroactive change to the offense levels for crack‐cocaine offenses. See 18
U.S.C. § 3582(c)(2). The district court correctly determined that it lacked authority to
reduce his sentence, and thus we affirm the decision. 



      *
       After examining the parties’ briefs and the record, we have concluded that oral
argument is unnecessary. Thus, the appeal is submitted on the briefs and the record.
See FED. R. APP. P. 34(a)(2)(C).
No. 13‐2069                                                                             Page 2

        Martin was convicted of conspiracy to distribute cocaine, see 21 U.S.C. §§ 846,
841, after a seven‐week jury trial in 1992. At sentencing the district court found Martin
responsible for 108 kilograms of crack, which corresponded to a base offense level of 42.
See U.S.S.G. § 2D1.1(c)(1) (1992). After adding 4 levels for Martin’s leadership role, see id.
§ 3B1.1(a), and 2 more levels for obstructing justice, see id. § 3C1.1, the court calculated a
total offense level of 48 and criminal history category of I, yielding a then‐mandatory
guidelines “range” of life.

        In 2012 Martin moved the district court to reduce his life sentence based on
amendments 748 and 750 to the guidelines, which retroactively lowered the offense
levels for certain crack‐cocaine offenses. See U.S.S.G. App. C, vol. III at 374–85, 391–98
(2011). Martin argued that, because those amendments reduce his base offense level to
38, he is eligible for a lower sentence.

        In its response the government pointed out that the reduction in Martin’s base
offense level has no effect on his guidelines range; after adding the upward adjustments
that the district court imposed, Martin’s total offense level would be 44, which also
carries a guidelines sentence of life imprisonment. So, the government asserted, the
district court lacked authority under § 3582(c)(2) to reduce Martin’s sentence because he
was not sentenced based on a guidelines range that has subsequently been lowered. The
court agreed with the government and denied Martin’s motion.

       On appeal Martin maintains that his reduced base offense level gives the district
court authority under § 3582(c)(2) to reduce his sentence. But § 3582(c)(2) permits the
court to modify a sentence only if the defendant “has been sentenced to a term of
imprisonment based on a sentencing range that has subsequently been lowered.” 18
U.S.C. § 3582(c)(2) (emphasis added); see United States v. Irons, 712 F.3d 1185, 1189 (7th
Cir. 2013); United States v. Johnson, 571 F.3d 716, 717 (7th Cir. 2009). Because the
sentencing court adjusted Martin’s offense level upward by 6 levels, his guidelines
range—even with the benefit of the retroactive amendments—still is life.

       Lastly, Martin contends that the district court erroneously relied on the
sentencing court’s drug‐quantity finding because, he says, Apprendi v. New Jersey, 530
U.S. 466 (2000), and Alleyne v. United States, 133 S. Ct. 2151 (2013), require that a jury
make those findings. But the principles in those cases are irrelevant here because
§ 3582(c)(2) neither authorizes a plenary resentencing nor “implicate[s] the Sixth
Amendment right to have essential facts found by a jury beyond a reasonable doubt.”
Dillon v. United States, 130 S. Ct. 2683, 2691–92 (2010); see United States v. Davis, 682 F.3d
No. 13‐2069                                                                         Page 3

596, 610 (7th Cir. 2012); United States v. Woods, 581 F.3d 531, 536 (7th Cir. 2009).
Moreover, even if those cases could reach § 3582(c)(2) motions, “decisions in the
Apprendi sequence do not apply retroactively.” Wilson v. United States, 414 F.3d 829, 831
(7th Cir. 2005); see Simpson v. United States, 721 F.3d 875, 876 (7th Cir.2013); Curtis v.
United States, 294 F.3d 841, 842 (7th Cir. 2002).

                                                                             AFFIRMED.